DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 9-13, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-12-22.  With regards to claim 8, the limitation is not incorporated by the elected embodiment.
Applicant's election with traverse is not found persuasive because M.P.E.P. 806.04(f) Restriction Between Mutually Exclusive Species discloses:
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.  Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising” and is in the form of a claim.
The disclosure is objected to because of the following informalities:
On line 1 of paragraph [0039], the phrase “saving blade” should be replaced with “shaving blade”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-8, 14-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1, 14, and 15, it is unclear how element 50 is able to “deform”.  Using Figures 1A and 1B, element 50 appears to be made up of two legs that are both pivotally connected to the handle.  Each leg does not appear to deform in any way.  Each leg appears to pivot between a stowed position (Fig. 1A) and an extended position (Fig. 1B).  Each leg appears to only changes its orientation and not its shape.  Using Figures 3A and 3B, item 70 appears to changes its shape and therefore deforms.  Also, since it appears there are two legs that are each individually pivotally connected to the handle, it is unclear how element 50 comprises both pivoting legs since they do not appear to make-up different parts of a single flexible element.  The specification does not explain how each leg is pivotally connected to the handle or how each leg make up different parts of a single element.  From the Figures, it appears that there is not a single element that comprises both pivoting legs but two individual pivoting legss that cooperate to support the razor upright.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6-8, 14-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 14, and 15, it is unclear what structure allows for the flexible element of Figure 1 to deform when moving between the stowed and extended positions.  Each leg appears to be individually pivotally connected to the handle and merely changes orientation and does not appear to deform in any way.  The term “deformable between positions” is interpreted as “pivoting”.
With regards to clsim 3, it is unclear what structure allows for the element to have a fold line.  In Figure 1B, line F, is not comprised by element 50.  The line is merely drawn tangent to an upper surface of the legs.
With regards to claim 6, what structure allows for the flexible element to comprise both legs?  They do not appear to make-up different parts of a single flexible element.  The specification does not explain how each leg is pivotally connected to the handle or how each leg make up different parts of a single element.  From the Figures, it appears that there is not a single element that comprises both pivoting legs but two individual pivoting legss that cooperate to support the razor upright.
With regards to claim 7, it is unclear what structure allows for 50 to be co-injection molded to the handle.  Each leg appears to be induvial pivotally connected to the handle.
With regards to claim 8, what structure defines the ends that the flexible element extends between?  An item does not extend between its own ends.  The flexible element has first and second ends.  In Figure 1A and 1B, it is unclear how each 50a represents the same end.  As discussed above, it is unclear each leg is part of a single flexible element as they appear to be separate legs connected to the handle.  If this is the case, each 50a cannot be parts of the same end.
With regards to claim 16, it is unclear what is meant by “molded to fill the notched cavity”.  The legs are pivotally connected to the handle so that they pivot into and outer of the cavity.  It is unclear how being “molded” plays a role with the cavity and legs relationship.
With regards to claim 17, it is unclear what can be consider exposed portions of the flexible element when in the first configuration.  Figure 1A does not appear to show any exposed portions.      
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 14-17, and 20 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by McCoy (5,839,198).  It is noted that claims 1, 14, and 15 share limitations and the language from claim 1 has been utilized in the rejection below.  See Figure below for Examiner added reference labels
With regards to claims 1, 14, and 15, McCoy discloses the same invention including a handle (10) having a top portion (tp) for connection to a blade assembly (15) and a bottom portion (bp) with a flexible element (11) reversibly deformable between a first configuration (Fig. 3) and a second configuration (Fig. 2), the flexible element presents, in the second configuration, a broader footprint than in the first configuration (Figs. 3 and 2), and the broader foot print being configured for supporting the razor handle upright (Fig. 1).
With regards to claims 3, 4, 6, 8, 16, 17, and 20, McCoy discloses the flexible element has a fold line (line defining the pivot axis through 13 and 13A), the flexible element extends toward the top portion of the handle in the first configuration (Fig. 3) and extends away from the top portion (Fig. 2) in the second configuration (all items are 3-dimesnional and extends in all directions at all times), the flexible element has two legs (Fig. 1), the flexible element extends from a first end to a second end (Fig. 1), the second end is fixed to the bottom portion of the handle (13, 13A), the first end extends farther away from the top portion when in the second configuration than in the first configuration (14, 14A), the handle is provided with a notched cavity such that the flexible element is molded to fill the notched cavity (12) a thickness of exposed portions of the flexible element is variable (14, 14A have a greater thickness than the 11, 11A), and the flexible element is shaped to adapt to a contour of the handle (Fig. 3).

    PNG
    media_image1.png
    769
    504
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy (5,839,198).
McCoy discloses the invention but fails to disclose the flexible element has an elastomer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made with flexible element with an elastomer or any other known and reasonable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of McCoy to obtain the invention as specified in claim 2.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy (5,839,198).
McCoy discloses the invention including that the legs may be construed as the same material as the handle (column 2 lines 7-9).
However, McCoy fails to disclose the flexible element is co-injection molded with the bottom portion of the handle.
It is noted that there are a limited number of choices available to a person of ordinary skill in the art of forming parts made from the same material that are to be connected.  Either form them as separate parts and connect them after or form them as a single part using known methods.  It would have been well within one’s technical skill to have utilized any reasonable method of forming the parts including the known means of injection molding as a single piece.  Therefore, it would have been an obvious matter of design choice to modify the device of McCoy to obtain the invention as specified in claim 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724